Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 1 of 7 PageID 108
                                                                                     US009 126291B1


 (12) United States Patent                                         (10) Patent No.:                 US 9,126.291 B1
      Thrasher                                                     (45) Date of Patent:                        Sep. 8, 2015

 (54) METHOD AND APPARATUS FOR REPAIR OF                                        E05B 85/12: E05B 85/14: Y10T 29/497.18:
       VEHICLE DOOR HANDLES                                                        Y10T 29/49815; Y10T 29/49721; Y10T
                                                                              29/49726; Y10T 29/4973; Y10T 29/49741;
 (76) Inventor: Zach Thrasher, Winter Park, FL (US)                               Y10T 29/49746; Y10T 29/49826; Y10T
                                                                                                   29/49885; Y1OT 29/49947
 (*) Notice:      Subject to any disclaimer, the term of this          USPC ............... 29/402.01, 402.03, 402.06, 402.08,
                  patent is extended or adjusted under 35                             29/402.12, 402.14, 426.1, 426.4, 426.5;
                  U.S.C. 154(b) by 167 days.                                                                        292/.336.3
 (21) Appl.  No.:
        ppl. No.:
                  13/532,661                                           See application file for complete search history.
                           9                                    (56)                   References Cited
 (22) Filed:        Jun. 25, 2012                                              U.S. PATENT DOCUMENTS
                 Related U.S. Application Data                   2014/0035300 A1* 2/2014 Kindig ....................... 292/.336.3
 (60) Provisional application No. 61/500,170, filed on Jun.     * cited by examiner
       23, 2011.
                                                                Primary Examiner — John C Hong
 (51) Int. Cl.                                                  (74) Attorney, Agent, or Firm — Larry D. Johnson
        B23P6/00               (2006.01)
       B25B 27/08              (2006.01)                        (57)     - 0             ABSTRACT
      EO5B 8.5/12              (2014.01)                        A repair kit to repair broken interior door handle assemblies
 (52) U.S. Cl                                                   on certain vehicles. The method includes removing the origi
       CPC       B23P 6/00 (2013.01); B25B 27/08 (2013.01);     nal (broken) door handle housing from the back side of the
                         E05B85/12 (2013 01); Y10T 29/1973      door panel by removing the plastic rivets. The replacement
                   (2015.01); Y10T 29,497 is (2015 01); Y10T    housing is then installed on the back side of the door panel in
               29/4972 I (2015 01); Y10T 29/49726 (2015 01);    place of the original over the posts and tab(s) on the door
                    YioT39/1974) (2015.01); YioT39/19746        panel, and fasteners are placed over the posts and pushed
                   (2015.01); Y10T 39/19815 (2015 01); Y10T     down to press the flange of the replacement housing tightly
               29/49826 (2015 01); Y10T 29/49885 (2015 01);     against the back side of the door panel. A hole is drilled
                                    yiot 29/499.17 (2015 01)    through the base of the tab, and a fastener is inserted through
 (58) Field of Classification Search                            the hole and bent around the tab to similarly secure the flange.
       CPC ............. B23P6/00; B25B 27/08: E05B 5/12:                       6 Claims, 3 Drawing Sheets
Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 2 of 7 PageID 109


 U.S. Patent          Sep. 8, 2015   Sheet 1 of 3          US 9,126.291 B1




                                                                     s
Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 3 of 7 PageID 110


 U.S. Patent          Sep. 8, 2015   Sheet 2 of 3          US 9,126.291 B1




                                                                     s
Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 4 of 7 PageID 111


                      Sep. 8, 2015   Sheet 3 of3           US 9,126.291 B1
Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 5 of 7 PageID 112


                                                       US 9, 126,291 B1
                                1.                                                                    2
     METHOD AND APPARATUS FOR REPAIR OF                                  includes all the components and fasteners necessary to repair
          VEHICLE DOOR HANDLES                                           the interior door handles on one or all of the doors, without
                                                                         having to replace the entire door panels.
            CROSS REFERENCE TO RELATED                                      The inventive method includes removing the original (bro
                   APPLICATIONS                                          ken) door handle housing from the back side of the door panel
                                                                         by drilling or otherwise removing the plastic rivets that secure
    The present application claims the benefit of the filing date        the original handle housing to the door panel. The posts and
 of U.S. Provisional Patent Application Ser. No. 61/500,170,             tab(s) that extend from the back side of the door panel through
 filed Jun. 23, 2011. The foregoing application is incorporated          corresponding apertures in the original housing are not
 by reference in its entirety as if fully set forth herein.         10   removed, and are maintained for later use. After the rivets
                                                                         have been removed, the original door handle housing can be
       STATEMENT REGARDING FEDERALLY                                     removed from the door panel and discarded. The replacement
     SPONSORED RESEARCH ORDEVELOPMENT                                    door handle housing is then installed on the back side of the
                                                                         door panel over the original posts and tab(s), and push nut
   Not applicable.                                                  15   retainers or other fasteners are placed over the posts and
                                                                         pushed down to press the flange of the replacement housing
      REFERENCE TO AMICROFICHEAPPENDIX                                   tightly against the back side of the door panel. A hole is drilled
                                                                         through the base of the tab, and a cotter pin or other fastener
   Not applicable.                                                       is inserted through the hole and bent around the tab to simi
                                                                         larly secure the flange of the replacement housing tightly
                     TECHNICAL FIELD                                     against the door panel.
                                                                            The inventive repair kit preferably includes replacement
   The present invention relates generally to vehicles and               interior door handle support housings for all four doors (driv
 vehicle repair, and more particularly to an improved method             er's front door, driver's side rear passenger door; passenger
 and apparatus for the repair of certain types of original equip    25   side front door, and passenger side rear door); push nut retain
 ment interior door handles on vehicles.                                 ers; cotterpins; and simple detailed instructions with pictures
                                                                         for installation. The original color for the kit components may
           BACKGROUND INFORMATION AND                                    be grey, tan, or other original equipment color, or the parts can
             DISCUSSION OF RELATED ART                                   be painted to match door panels, or may be used without
                                                                    30   matching colors. The components of the repair kit may be
   Some vehicles, including many Jeep Grand Cherokees                    modified to provide a corresponding kit for other vehicles.
 from the 2004 to 2011 model years, and Jeep Commanders                     It is therefore an object of the present invention to provide
 from the 2006 model year to the present, appear to have a               a new and improved vehicle interior door handle repair kit.
 weak area in the interior door handles, and many of the                    It is another object of the present invention to provide a new
 handles in these vehicles have broken over time. Unfortu           35   and improved method for replacing the original equipment
 nately, the interior door handles on some of these vehicles are         door handle housing with a replacement housing constructed
 integrated into the door panel and are generally not service            of very strong composite material.
 able by themselves, instead, the entire interior door panel has           Other novel features which are characteristic of the inven
 to be replaced in order to replace the door handle. For                 tion, as to organization and method of operation, together
 example, the interior door handle housing on the aforemen          40   with further objects and advantages thereof will be better
 tioned Jeep vehicles is not attached with screws but is plastic         understood from the following description considered in con
 welded into the door panel. On many other types of vehicles,            nection with the accompanying drawings, in which preferred
 the interior door handles are serviceable by themselves,                embodiments of the invention are illustrated by way of
 which makes the repair much less expensive.                             example. It is to be expressly understood, however, that the
    The foregoing information reflects the current state of the     45   drawings are for illustration and description only and are not
 art of which the present inventor is aware. Reference to, and           intended as a definition of the limits of the invention. The
 discussion of this information is intended to aid in discharg           various features of novelty which characterize the invention
 ing Applicant’s acknowledged duty of candor in disclosing               are pointed out with particularity in the claims annexed to and
 information that may be relevant to the examination of claims           forming part of this disclosure. The invention resides not in
 to the present invention. However, it is respectfully submitted    50   any one of these features taken alone, but rather in the par
 that none of the above-indicated information discloses,                 ticular combination of all of its structures for the functions
 teaches, suggests, shows, or otherwise renders obvious, either          specified.
 singly or when considered in combination, the invention                    There has thus been broadly outlined the more important
 described and claimed herein.                                           features of the invention in order that the detailed description
                                                                    55   thereof that follows may be better understood, and in order
             SUMMARY OF THE INVENTION                                    that the present contribution to the art may be better appreci
                                                                         ated. There are, of course, additional features of the invention
    The method and apparatus for the repair of vehicle door              that will be described hereinafter and which will form addi
 handles of the present invention provides an interior door              tional subject matter of the claims appended hereto. Those
 handle repair kit that can be used to repair broken interior       60   skilled in the art will appreciate that the conception upon
 door handle assemblies on certain vehicles Such as the Jeep             which this disclosure is based readily may be utilized as a
 Grand Cherokee (e.g., model years 2004 to 2011) and Jeep                basis for the designing of other structures, methods and sys
 Commander (e.g., model years 2006 to the present). The                  tems for carrying out the several purposes of the present
 inventive kit permanently solves the problem of prematurely             invention. It is important, therefore, that the claims be
 broken door handles by replacing the brittle original equip        65   regarded as including Such equivalent constructions insofar
 ment door handle Support housing with a replacement hous                as they do not depart from the spirit and scope of the present
 ing constructed of very strong composite material, and                  invention.
Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 6 of 7 PageID 113


                                                        US 9, 126,291 B1
                                 3                                                                         4
    Further, the purpose of the Abstract is to enable the U.S.            panel. Alternatively or optionally, adhesive may be applied
 Patent and Trademark Office and the public generally, and                between the flange of the replacement housing and back side
 especially the Scientists, engineers and practitioners in the art        of the door panel (prior to tightening of the push nuts and
 who are not familiar with patent or legal terms or phraseology,          placement of the cotter pin in the tab, if they are used) to
 to determine quickly from a cursory inspection the nature and            provide bonding and help prevent gaps between the Surfaces.
 essence of the technical disclosure of the application. The                 Typical customer instructions for the repair of broken inte
 Abstract is neither intended to define the invention of this             rior door handles on a Jeep Cherokee type vehicle may
 application, which is measured by the claims, nor is it                  include the following:
 intended to be limiting as to the scope of the invention in any             Tools required: drill, flat screwdriver, Phillips screwdriver,
 way.                                                                10
                                                                          razorblade, and hammer, and a rag and a plastic adhesive are
    Certainterminology and derivations thereofmay be used in              recommended. Note: Some minor modification of the door
 the following description for convenience in reference only,             panel or handle kit may be necessary to ensure a perfect fit.
 and will not be limiting. For example, words Such as                     This is an aftermarket part.
 “upward,” “downward,” “left,” and “right” would refer to                    Step 1 (removing the door panel): Remove the screws from
 directions in the drawings to which reference is made unless        15
 otherwise stated. Similarly, words such as "inward' and “out             the door panel. After all of the screws are removed, carefully
 ward” would refer to directions toward and away from,                    pry the panel from the door using the flat head screwdriver
 respectively, the geometric center of a device or area and               (use of a rag is recommended to protect the paint). The panel
 designated parts thereof. References in the singular tense               will pry loose with ample pressure (multiple clips attach the
 include the plural, and vice versa, unless otherwise noted.              panel to the door). Once loose, lift up on the panel until it is
                                                                          above the lock mechanism. Once the panel is loose, carefully
        BRIEF DESCRIPTION OF THE DRAWINGS                                 remove any electrical clips. Next, disconnect the rod that is
                                                                          attached to the door handle. Slide the clip to the side off of the
    The invention will be better understood and objects other             rod. The plastic clip simply clips onto the rod. Once
 than those set forth above will become apparent when con            25   unclipped, the rod will lift out of the handle.
 sideration is given to the following detailed description                   Step 2 (door handle removal): Start by lying the door panel
 thereof. Such description makes reference to the annexed                 down on a flat surface, backside facing up. Using a large drill
 drawings wherein:                                                        bit, razor knife, or other tool, remove the tops off the plastic
   FIG. 1 is a front elevation view of a broken door handle on            rivets (e.g., typically 6 rivets +/-). Carefully drill or cut only
 an interior door panel of a vehicle:                                30   the rivets and handle housing as necessary, taking care not to
    FIG. 2 is a rear view of the original door handle housing             drill through the door panel itself. Once all the rivets have
 being removed from the back side of the door panel; and                  been drilled or cut out, the handle housing will easily detach
    FIG. 3 is a rear view of a replacement door handle housing            from the door panel. Use the razorblade to remove any excess
 installed on the back side of the door panel.                            plastic shavings on the panel.
                                                                     35      Step 3 (installing the new handle on the door panel): Line
     DETAILED DESCRIPTION OF THE INVENTION                                the holes and slots of the replacement housing up with the
                                                                          posts (typically two) and tabs (typically 3-4) of the door
    Referring to FIGS. 1 through 3, wherein like reference                panel. Press the housing down until it is flush with the panel
 numerals refer to like components in the various views, there            (some minor modification may be necessary with the razor
 is illustrated therein a new and improved method and appa           40   blade). Ensure that you are installing the correct handle (e.g.,
 ratus for the repair of vehicle interior door handles.                   Driver/Front, Passenger/Rear, etc). An adhesive such as a two
   FIG. 1 is a front elevation view of a broken door handle               part epoxy or adhesive tape may be applied to one or more
 assembly 10 on an interior door panel 12 of a vehicle. Door              locations (such as the plastic weld locations) to help secure
 handle assembly 10 includes handle Support housing 14 and                the replacement housing and eliminate gaps. Once the handle
 handle lever 16.                                                    45   is lined up and pressed flush, using the flat head screwdriver
    FIG. 2 is a rear view of the original (broken) door handle            (or a socket), press the provided push nut retainers down the
 housing 20 in the process of being removed from the back side            posts until the handle housing is tight on the door panel. Next,
 of the door panel 12. Drill 22 is being used to drill out the            use a /16" inch drill bit to drill through the base of the low
 plastic rivets 23 that plastic welded and permanently secured            ermost tab that protrudes through the bottom of the housing.
 the original handle housing 20 to the door panel 12. Alterna        50   Make sure the housing is pressed down flush when drilling the
 tively, a razor knife or other tool could be used to remove the          tab to avoid a gap between the housing and the door panel.
 rivets. Posts 24 and tab 26 extend from the back side of the             Once drilled, insert the provided cotter pin. Using a screw
 door panel through corresponding apertures in the original               driver, bend and manipulate the cotter pin around the tab.
 housing, but are not removed, and are maintained for later               Now that the handle housing is completely installed, you can
 use. After the rivets have been removed, the original door          55   replace the door panel on the vehicle. Follow the removal
 handle housing can be removed from the door panel.                       instructions in reverse.
    FIG. 3 is a rear view of a replacement door handle housing               Typical customer instructions for the repair of broken door
 30 having been installed on the back side of the door panel 12           handles on a Jeep Commander type vehicle may include the
 in place of the original. Pushnut retainers 32 have been placed          following. In this example, the original handle lever is to be
 over the posts 24 and pushed downto press the flange 34 of the      60   removed and reused, and the instructions include steps for
 replacement housing tightly against the back side of the door            installation of the lever in the replacement housing.
 panel. Alternatively, spring clips, locking tabs, or other fas              Tools required: drill, flat head screwdriver, Phillips head
 teners could be used on the posts to retain the replacement              screwdriver, razor blade, and hammer. Note: "Before’ and
 housing against the door panel. A hole 36 has been drilled                After pictures are recommended to ensure that you install
 through the base oftab 26, and cotter pin 38 has been inserted      65   the handles in the correct direction. The housings appear
 through the hole 36 and bent around the tab to similarly secure          similar; and incorrect installation may result in loss of hard
 the flange of the replacement housing tightly against the door           Wa.
Case 6:18-cv-01770-CEM-DCI Document 32-1 Filed 05/13/19 Page 7 of 7 PageID 114


                                                          US 9, 126,291 B1
                                 5                                                                         6
    Step 1 (removing the door panel): Remove the screws from                 the inventor. While there is provided herein a full and com
 the door panel. After all of the screws are removed, carefully              plete disclosure of the preferred embodiments of this inven
 pry the panel from the door using the flat head screwdriver.                tion, it is not desired to limit the invention to the exact con
 The panel will pry loose with ample pressure. Once loose, lift              struction, dimensional relationships, and operation shown
 up on the panel until it is above the lock mechanism. Once the              and described. Various modifications, alternative construc
 panel is loose, carefully remove any electrical clips. Next,                tions, changes and equivalents will readily occur to those
 disconnect the rod that is attached to the door handle. Slide               skilled in the art and may be employed, as suitable, without
 the clip to the side off of the rod (the plastic piece simply clips         departing from the true spirit and scope of the invention. Such
 onto the rod). Once unclipped, the rod will push down and out               changes might involve alternative materials, components,
 of the handle.                                                         10   structural arrangements, sizes, shapes, forms, functions,
     Step 2 (removing the door handle): Start by lying the door              operational features or the like.
 panel down on a flat Surface, backside facing up. Using a large                Therefore, the above description and illustrations should
 drill bit, razor knife, or other tool, remove the top of the plastic        not be construed as limiting the scope of the invention, which
 rivets. Carefully drill or cut only the rivets and handle hous              is defined by the appended claims.
 ing; do not drill through the door panel itself. Once all the          15
                                                                                What is claimed as invention is:
 rivets have been drilled or cut out, the handle housing will                   1. A method for repairing a broken interior door handle
 easily detach from the door panel. Use the razor blade to                   housing on an interior door panel on a door of a vehicle, the
 remove any excess plastic shavings on the panel.
     Step 3 (removing handle from housing): The handle lever                 broken interior door handle housing integrated into the inte
 will be used in the new housing. To remove the handle lever,                rior door panel by a plurality of rivets, the interior door panel
 use a hammer and screwdriver to knock the pin out (watch                    bearing at least one post extending from the interior door
 spring carefully as it is under pressure). Once the pin is                  panel through a corresponding aperture in the broken interior
 removed, the spring will fall out. You can now remove the                   door handle housing, the method comprising:
 handle lever and separate it from the old housing. Note:                       removing the interior door panel from the door,
 keeping pressure on the spring while removing the pin is               25      removing the broken interior door handle housing from the
 helpful and will keep the spring from falling out. You may                        interior door panel by removing the plurality of rivets
 also remove the small rubber stopper from the old housing                         and detaching the broken interior door handle housing:
 and place it into the corresponding tab on the replacement                     installing a replacement interior door handle housing on
 housing.                                                                          the interior door panel Such that the at least one post on
     Step 4 (installing the handle in new housing): Start by            30         the interior door panel extends through an aperture in the
 inserting the handle lever into the new housing. This part can                    replacement interior door handle housing:
 be tricky, but carefully insert and twist to allow the handle to               placing a retainer over the at least one post on the interior
 fit into the housing properly. The use of force is not necessary.                 door panel to press the replacement interior door handle
 When faced with resistance, change your approach. Once the                        housing against the interior door panel; and
 handle is inserted, line up the holes on the handle with the           35      replacing the interior door panel on the door.
 holes on the housing. The spring has two ends: one is straight                 2. The method of claim 1 wherein the step of removing the
 and the other is bent. The side that is bent will be inserted into          broken interior door handle housing from the interior door
 the handle and the straight side will rest against the housing.             panel by removing the rivets and detaching the broken interior
 This will have the spring Sticking out (pictures show the                   door handle housing comprises removing the rivets with a
                                                                             drill.
 spring at rest and out of alignment as it should be). Now use          40
                                                                               3. The method of claim 1 wherein the step of removing the
 your thumb to compress the spring into alignment and begin
 to insert the pin. Ensure that the pin goes through the housing,            broken interior door handle housing from the interior door
 handle, and spring. Now take the Small push nut retainer and                panel by removing the rivets and detaching the broken interior
 press it over the pin until it reaches the housing. Once the pin            door handle housing comprises removing the rivets with a
                                                                             razor knife.
 is inserted all the way, and the retainer is attached, you cantest     45
                                                                                4. The method of claim 1 wherein the interior door panel
 the handle in the housing before moving on to the next step.
    Step 5 (installing new handle on door panel): Line up the                further includes a tab extending from the interior door panel
 holes in the replacement housing with the posts (typically                  through a corresponding aperture in the broken interior door
 two) on the door panel. Ensure that the handle will be facing               handle housing, and the step of installing a replacement inte
 the correct direction before continuing. Press the housing             50   rior door handle housing on the interior door panel comprises
 down until it is flush with the panel. Note: some minor modi                installing the replacement interior door handle housing on the
 fication may be necessary with the razor blade. The driver's                interior door panel such that the tab on the interior door panel
 side and passenger side are different. Ensure that you are                  extends through an aperture in the replacement interior door
 installing the corresponding housing. Once the handle is lined              handle housing.
 up and pressed flush, using the flat head screwdriver, or a deep       55      5. The method of claim 4 wherein the step of installing a
 socket that fits, press the provided push nut retainers down the            replacement interior door handle housing on the interior door
 posts until the handle housing is tight on the door panel. Do               panel includes drilling a hole in the tab and inserting a cotter
 not apply enough pressure to bend or crack the housing. Now                 pin in the hole to secure the replacement interior door handle
 that the handle is completely installed, you can replace the                housing against the interior door panel.
 door panel on the vehicle. Follow the removal instructions in          60      6. The method of claim 1 wherein the step of installing a
  eVeSe.                                                                     replacement interior door handle housing on the interior door
    The above disclosure is sufficient to enable one of ordinary             panel further includes applying adhesive between the interior
 skill in the art to practice the invention, and provides the best           door panel and the replacement interior door handle housing.
 mode of practicing the invention presently contemplated by                                          k   k   k   k   k
